UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-60906
                          Summary Calendar




                   EMPLOYER’S INSURANCE OF WAUSAU,

                                                         Petitioner,


                               VERSUS


      PAUL CLARK; ROY ANDERSON CORPORATION; DIRECTOR, OFFICE OF
        WORKERS COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR,

                                                        Respondents.



                   Petition for Review of an Order
                    of the Benefits Review Board
                               (01-163)

                              June 28, 2002




Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

       This is an appeal from an order of the Benefits Review Board

(“BRB”) awarding temporary total disability benefits to claimant,

Paul Clark.     After reviewing the record and the briefs of the

parties, we find no reversible error and affirm.     We summarize our

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasons below:

     1. The principle argument presented in this appeal relates to

the conflict between the testimony of the treating physician, Dr.

Johnson–who found no disability–and Dr. Knight, who found that

petitioner was disabled.      We do not sit to reweigh the credibility

of medical witnesses.        Substantial evidence supports the BRB’s

disability    determination     and      its   acceptance     of   the    ALJ’s

credibility call on the medical witnesses.

     2.     The BRB determination of the claimant’s average weekly

wage is     rational   and   supported    by   substantial    evidence.      We

therefore decline to disturb this finding.

     3.      We are also satisfied that the BRB did not err in

accepting    the   employer’s   own   testimony      in   determining     which

corporate entity employed Mr. Clark.             Mr. White, the corporate

representative of Roy Anderson, Corp. (“RAC”) testified that the

corporate    entity    Roy   Anderson     Building    Corp.    (“RABC”)     was

established to employ all construction workers employed on vessels.

This arrangement permitted the employer to limit its insurance

coverage for exposure under the Longshoremen and Harbor Worker’s

Compensation Act(LHWCA) to employees of RABC.             Mr. White testified

that Clark was erroneously shown as an employee of RAC and that all

employees such as Clark who were employed aboard vessels were

intended to be carried on the payroll of RABC so that these

employees would have the benefit of their insurance coverage for

liability under the LHWCA.       This evidence, which was corroborated

                                      2
by other corporate records, fully supports the ALJ’s finding that

Clark was   employed   by   RABC,   which   was   insured   by   Employer’s

Insurance of Wausau.

     Because we find no reversible error, the order of the Benefits

Review Board is

     AFFIRMED.




                                    3